Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. In view of this, and given that petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Burroughs v Martuscello, 111 AD3d 1208, 1208 [2013]).
Lahtinen, J.E, McCarthy, Garry, Rose and Devine, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.